IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :               No. 2702 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 7 DB 2020
                                :
           v.                   :               Attorney Registration No. 316237
                                :
ROBERT BARBATO, JR.,            :               (Erie County)
                                :
                Respondent      :


                                         ORDER


PER CURIAM
       AND NOW, this 26th day of March, 2020, upon consideration of the

Recommendation of the Disciplinary Board, Robert Barbato, Jr., is placed on temporary

suspension until further action by this Court. See Pa.R.D.E. 208(f)(5). He shall comply

with the provisions of Pa.R.D.E. 217.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

       The Order constitutes an imposition of public discipline with the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.